DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 11/22/2021.  The concurrently filed preliminary amendment having been entered, claims 1-10 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 19 (see, e.g., paras [0013], [0043], [0045]).  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because where, as here, the drawings consist of a single drawing view, the view must not be numbered and the abbreviation “FIG” must not appear.  See 37 CFR 1.84(u)(1).  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection – Specification
	The disclosure is objected to because of the following informalities: all references to “Fig. 1” (see, e.g., paras [0012] – [0013]) should be revised to refer to –the figure-- to engender consistency with the corrected drawing sheet required supra.   Appropriate correction of the specification is required. 
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 8, the claim provides the limitation to “the high pressure separator (5)” in lines 7-8.  There is no proper and sufficient antecedent basis for this limitation in the claim nor in any claim from which claim 8 depends (currently, claim 6). 
	Regarding Claim 9, the claim provides the limitations to “the primary stage of compressor (2)” and “the secondary compressor (3)” in lines 5-8.  There is no proper and sufficient antecedent basis for each of these limitations in the claim nor in any claim from which claim 9 depends (currently, claims 8/6). 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al (US 3577224) (‘Hess’).
Regarding Claim 1, reference to Hess specifically discloses an apparatus for manufacturing high-pressure method polyethylene [Abs., Title] comprising: a chain transfer agent (CTA) supply line that is a line connected to a low pressure recycle ethylene supply line for supplying a chain transfer agent (CTA) [see Hess, Fig. 1: line labeled FRESH MODERATOR connected to LOW PRESSURE RECYCLE GAS line 11 via line 14; and col. 3, lines 7-10: recycle ethylene in line 11 from the low pressure catch pot 13 mixed in line 14 with a suitable Melt Index moderator or telogen, such as, e.g., butane; and cf., Spec., para [0041] wherein butane is mentioned among suitable examples of the CTA].  As such, Hess is seen to describe a specific embodiment of the instant apparatus as claimed.  
Regarding Claim 2, Hess discloses the manufacturing apparatus according to claim 1 as discussed supra.  Hess is silent as to the claimed feature of controlling the inside of the CTA supply line (17) to a pressure of 0.01 to 0.1 MPa and a temperature of 10 to 60 C.  However, the recited pressure/temperature conditions relate to an intended manner of using claimed apparatus or to the contents thereof during an intended operation, which are not germane to the patentability of the apparatus itself.  That is, such claim recitations do not expressly or impliedly require any structure in addition to that described in Hess.  Thus, the disclosed apparatus possesses the structural elements of the instant manufacturing apparatus as claimed, any difference resides in the manner in which the apparatus is to be used, and the manner in which an apparatus is to be utilized is not germane to the issue of patentability of the apparatus itself.  See, MPEP 2115.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Berbee et al (US 2018/0155457 A1) is cited as pertinent to a high pressure polymerization plant configuration wherein a CTA stream 702 is added to an outlet stream 703 coming from a primary compressor P (note Fig. 7).  Gonioukh et al (US 7737229 B2) is cited as pertinent to a continuous polymerization plant wherein recycle ethylene from a low-pressure separator 4b is mixed with a molar mass regulator (modifier) prior to being fed to the suction side of precompressor 3a (note Fig.).  Neither citation is seen to teach the present invention, in particular, the claimed apparatus comprising a CTA supply line (17) that is a line connected to a low pressure recycle ethylene supply line (16) for supplying a CTA; or the corresponding CTA supply step of the claimed method.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claims 6, 7 and 10 are allowed.  Claims 8 and 9 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.
The closest prior art to Hess et al, discussed above, does not describe the inventions of instant claims 3-10, or provide proper rationale to modify their invention into the invention of any of said claims.       

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-28-22